—Judgment, Supreme Court, New York County (Irene Duffy, J., at Mapp hearing; John Moore, J., at jury trial and sentence), rendered July 27, 1993, convicting defendant of two counts of criminal possession of a controlled substance in the third degree and two counts of criminal use of drug paraphernalia in the second degree, and sentencing him to two concurrent terms of 5 to 15 years concurrent with two concurrent terms of 1 year, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. The People met their burden of establishing that the codefendant effectively consented to a police entry into the subject apartment by stepping back from the door after the officer explained his reason for seeking entry (People v Washington, 209 AD2d 817, lv denied 85 NY2d 944; People v Davis, 120 AD2d 606, lv denied 68 NY2d 769).
A review of the overwhelming inculpatory evidence establishes that the court’s refusal to deliver a circumstantial evidence charge was harmless error (see, People v Brian, 84 NY2d 887, 889). Concur — Sullivan, J. P., Wallach, Williams and Saxe, JJ.